UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7489



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                            Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden; KATHLEEN LANDER-
KIN, Lieutenant, Administrative Remedy Coordi-
nator; BARBARA BROWN, Finance Supervisor;
MICHAEL MILLER, Classification Case Manager,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3864-L)


Submitted:   January 30, 1998             Decided:   April 20, 1998


Before WILKINS, Circuit Judge, and BUTZNER and HALL, Senior Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Jones v. Corcoran, No. CA-96-3864-L (D. Md. Oct. 7, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2